Exhibit 10.1

HRPT PROPERTIES TRUST

Summary of Trustee Compensation

The following is a summary of the currently effective compensation of the
trustees of HRPT Properties Trust (the “Company”) for services as trustees,
which is subject to modification at any time by the Board of Trustees.

·                  Each independent trustee receives an annual fee of $25,000,
plus a fee of $500 for each meeting attended. Up to two $500 fees are payable if
a board meeting and one or more board committee meetings are held on the same
date.

·                  The chairpersons of the audit committee, the compensation
committee and the nominating and governance committee, each of whom is an
independent trustee, receive an additional annual fee of $7,500, $3,500 and
$3,500, respectively.

·                  Each trustee is entitled to receive a grant of 3,000 of the
Company’s common shares of beneficial interest on the date of the first board
meeting following each annual meeting of shareholders (or, for trustees who are
first elected or appointed at other times, on the day of the first board meeting
attended).

·                  The Company generally reimburses all trustees for travel
expenses incurred in connection with their duties as trustees.


--------------------------------------------------------------------------------